                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
___________________________________________

GUSTAVO MORA HERNANDEZ,                    :
         Petitioner,                       :
                                           :
            v.                             :                        No. 19-cv-00279
                                           :
COMMONWEALTH OF PENNSYLVANIA, and :
ATTORNEY GENERAL JOSH SHAPIRO              :
                  Respondents.             :
____________________________________________

                                             ORDER

        AND NOW, this 4th day of February, 2020, after de novo review of Petitioner Gustavo
Mora Hernandez’s Petition for Writ of Review pursuant to the All Writs Act, ECF No. 1; the
Report and Recommendation (“R&R”) of Magistrate Judge Richard A. Lloret, ECF No. 8; the
objections to the R&R, ECF No. 10, and for the reasons set forth in the Opinion dated February
4, 2020, IT IS HEREBY ORDERED THAT:

       1.     The Report and Recommendation, ECF No. 8, is APPROVED and ADOPTED;
       2.     The objections, ECF No. 10, to the Report and Recommendation are
              OVERRULED;
       3.     Petitioner’s Petition for Writ of Review pursuant to the All Writs Act, ECF No. 1,
              is DENIED;
       4.     To the extent Petitioner seeks relief under 28 U.S.C. § 2254, a certificate of
              appealability is denied; and
       5.     The case is CLOSED.
                                                    BY THE COURT:




                                                    /s/ Joseph F. Leeson, Jr._________
                                                    JOSEPH F. LEESON, JR.
                                                    United States District Judge

                                                1
                                             020420
